Citation Nr: 1628189	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to August 1983.

This matter is on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is of record.

In a May 2015 decision, the Board denied the instant claim.  The Veteran appealed.  In an April 2016 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded the case back to the Board for action consistent with the joint motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2016 joint motion, the parties noted that a November 2014 VA examiner had explained that the Veteran had multiple risk factors for hepatitis C, including in-service fights, which involved bleeding, three tattoos, two of which were obtained in service, and high risk in-service sexual encounters with prostitutes on multiple occasions.   Additionally, she noted that there were no documented liver problems during service.  The examiner then opined that the Veteran's hepatitis C was less likely than not related to his service "but rather through high risk behaviors of his choice."  

The parties found that the November 2014 examination was inadequate because the examiner failed to correctly understand that the relevant issue in the Veteran's case is whether there is a nexus between the Veteran's claimed high risk activities during service and his hepatitis C.  Consequently, the November 2014 VA examination was inadequate and a remand for a new VA examination was necessary.  Accordingly, the Board must remand this claim to the AOJ so that a supplemental VA medical opinion can be obtained.  Prior to obtaining the new opinion, the AOJ should obtain records of VA treatment or evaluation of hepatitis C dated since October 2014.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment or evaluation of hepatitis C dated since October 2014.    

2.  Obtain a supplemental opinion from the September 2014 VA examiner concerning the likely etiology of the Veteran's current hepatitis C.  The examiner should review the claims file, including the September 2014 examination report and any other information pertaining to the Veteran's hepatitis C risk factors during service and after service, prior to providing the supplemental opinion.  The examiner is advised to consider the tattoos the Veteran obtained in service; the high risk sexual behavior in which the Veteran engaged during service; and the fights in which the Veteran was involved during service as in-service events.  

A review of the Veterans Court's Joint Motion may be helpful. 

The examiner is then asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the Veteran's current hepatitis C is related to any in-service event, including his in-service tattoos, fights and in-service high risk sexual contact.  The examiner should provide a specific rationale for the opinion provided.   

If the September 2014 VA examiner is unavailable or unable to provide the supplemental opinion, have another qualified professional provide the additional comment.  This may require having the Veteran reexamined, but this is left to the designee's discretion.

3. Review the supplemental opinion to ensure that it is in complete compliance with the remand instructions.  If not, take appropriate corrective action. 
 
 4. Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




